Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed June 8, 2020.
Claims 1-18 are pending in the instant application.
Claims 1-18 are subject to Election/Restriction as detailed below:


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 5-11, drawn to a method of enhancing silencing of a target mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein said engineered RNA precursor is selected from the group consisting of an shRNA and a pre-miR and wherein upon contacting the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5’ end (AS 5’) and the sense strand 3’ end (S 3’) is less than the base pair strength between the antisense strand 3’ end (AS 3’) and the sense strand 5’ end (S ‘5), wherein said target mRNA comprises superoxide dismutase 1 (SOD1) mRNA, classifiable in class/subclass C12N 15/113, for example.  
Group II.  Claims 12-18, drawn to a method of enhancing silencing of a target mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein said engineered RNA precursor is selected from the group consisting of an shRNA and a pre-miR and wherein upon contacting the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5’ end (AS 5’) and the sense strand 3’ end (S 3’) is less than the base pair strength between the antisense strand 3’ end (AS 3’) and the sense strand 5’ end (S ‘5), wherein said target mRNA comprises Huntingtin (htt) mRNA, classifiable in class/subclass C12N 2310/14, for example.  

Claims 1-4 links the inventions of Groups I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1-4.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
The inventions are distinct, each from the other, because of the following reasons:
Searching the inventions of Groups I and II together would impose a serious search burden.  Although Groups I and II are related because they involve a method of enhancing silencing of a target mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein said engineered RNA precursor is selected from the group consisting of an shRNA and a pre-miR and wherein upon contacting the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5’ end (AS 5’) and the sense strand 3’ end (S 3’) is less than the base pair strength between the antisense strand 3’ end (AS 3’) and the sense strand 5’ end (S ‘5), they are patentably distinct, each from the other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:  They employ methods with different steps so that independent searches of the prior art would be required that would constitute a serious burden on the Examiner.  For example, a search of the target mRNA comprising superoxide dismutase 1 (SOD1) of Group I would not necessarily encompass all of the art relevant to the target mRNA comprising Huntingtin (htt) of Group II.  They are materially distinct methods of using materially distinct steps which differ in objectives used.  Furthermore, the Groups do not overlap in scope with each other since each Group set recites the use of distinct materials and components being used in one Group and not recited for use in the other Group.  Because these Group sets utilize unique and different components, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different components, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635